Adams, J.
(dissenting). The plaintiffs intestate, Oscar Durand, was an experienced locomotive engineer in the employ of the Central Railroad Company of New Jersey. At the time of his death he was about sixty-five years old. On the morning of February 4th, 1899, it became his duty to run the engine that drew a passenger train from Jersey City, to Point Pleasant, in the county of Ocean. He .had been engineer of this train for twenty years. It was a clear day. The train was due at Point Pleasant at ten minutes before eleven o’clock in the forenoon, and was a few minutes late. At a point a few hundred yards north of the Point Pleasant station a switch was open, by which the train was turned from the main track to a siding, where the engine collided with ice cars. • By this collision the engineer was killed. The action was brought by his administratrix to recover damages resulting from his death.
It appears that the roadbed, track and appliances at the locality of the accident were the property of the New York and Long Branch Railroad Company, and were used by the Central Railroad Company under a written agreement which, among other things, made the New York and Long Branch Railroad Company liable for any damages occasioned by “the failure of its roadway, or the appurtenances thereto.” The *662cause of action alleged in the declaration is that ihe defendant company was bound, under this agreement, to provide and maintain proper signals at switches, and that it failed in this duty, in that it provided and maintained a defective signal at the switch where the accident occurred. In consequence of this defect in the signal, it is alleged, the engineer did not have due notice that the switch was open, and so without fault ran his train on the siding and met his death, To this declaration the New York and Long Branch Railroad Company pleaded the general issue. The case went to the jury, who gave the plaintiff a verdict for $5,000. The case comes up on exceptions to the admission and exclusion of evidence, to a refusal to nonsuit, to a refusal to direct a verdict for the defendant, to certain features of the charge, and to refuse to charge as requested.
The main line of the railroad in the vicinity of tire accident runs north and south. It is a double track road. The train was moving along the southbound or west track. At a point about five feet west of the west rail of the southbound track there stood a signaling apparatus, operated in connection with a switch that afforded entrance to and exit from a siding leading to an ice-house that stood on the west side of the railroad. This apparatus was one of a sort in use along the line of this railroad. It appears beyond a reasonable doubt that an apparatus of this kind, when' complete, consists of a central upright rod about seven feet high, to which are attached four perpendicular panels of sheet-iron, at right angles to one another, painted alternately red and white. It results from this arrangement that panels in the same plane are of the same color. White means safety; red means danger. Each panel is two feet six inches long and six inches vtide. When the main line is clear the white panels are presented to the eye of the engineer of an approaching train. When the switch is opened the signaling apparatus is, by the same mechanism that opens the switch, revolved through a quarter of a circle, so that the red panels are presented to the eye of the engineer of an approaching train. The revolution of this particular apparatus, when moved from the *663position that shows safety to the position that shows danger^ was in a direction opposite to the revolution of the hands of a clock. Consequently the red panel that had pointed south-, at safety would point east at danger. When the switch was-closed this motion was reversed, and the apparatus resumed its original position.
The signaling apparatus was incomplete, for it had only-one red panel. It had been thus incomplete for Several years: The testimony is in conflict as to whether the apparatus; when set for danger, was incomplete on its east side or on its-west side. The trial judge treated this incompleteness as a defect. This was correct. Whether this defect was injurious-to the plaintiff’s intestate is another question. It is apparent that the effect of it, when the apparatus was set for danger,, was to diminish by one-half the area of the warning color. It is apparent, -also, and the evidence shows it, that a switch-tender whose duty it was to manipulate the combined switching and signaling mechanism would naturally know of the-defect in the apparatus; that an engineer whose duty called upon him to use the switch would be likely to notice the-defect, and that an engineer who did not use the switch' would not be so apt to observe that a red panel was missing, especially if it was missing from the side of the apparatus-that, when the southbound track was clear, would face the-south.
This being the situation, the proof on behalf of the plaintiff was addressed to the question whether the defect in the-apparatus was, in a legal sense, injurious to the engineer. Some of the propositions that the evidence for the plaintiff' was adduced to establish were these: That at a point one hundred and twenty-three feet north of the defective signaling apparatus at the ice switch there was, at another switch, a complete signaling apparatus of the same kind, at the same distance from the west rail of the southbound' track; that these two mechanisms were, to the eye of the-engineer of a southbound train, to some extent and at some distance or distances in alignment; that, just to that extent,, the remoter object was concealed by the nearer one; that *664when the signaling apparatus at the ice-house siding was set for danger, the concealment or blanketing of that signal hjr the more northerly apparatus was, by reason of the absence •of one of the red panels, greater than it would otherwise have been, especially if the missing panel was the one that, if it had been present, would have pointed east, and so been nearer than the' other to the southbound track; and that the •concealment of the defective danger signal thus occasioned by the defect was the proximate cause of the accident. The •existence and location of the more northerly signaling apparatus were undisputed. The testimony on behalf of the plaintiff tended to establish the other propositions. The testimony on behalf of the defendant tended either to disprove them, or so to minimize the concealment or eclipse -of the defective apparatus as to point to the conclusion that ■.the accident would not have happened if the engineer had .been vigilant. Another question was whether the engineer, if he had used due care, would have seen the break in the lino •.of the west rail of the southbound trade occasioned by the ■•open switch. This -whole matter was evidently one of fact for the consideration of the jury.
. On behalf of the defendant it was further insisted that it •clearly appeared that the defect was obvious, and that the •engineer must be held to have acquiesced in it. But, as 'before stated, it depended on circumstances whether, and to what extent, the defect was obvious to any particular indi- ■ vidual. It -was for the jury to say whether the deceased, if he had been careful, would have known that a red panel w-as •missing. Comben v. Belleville Stone Co. 30 Vroom 226, "The trial judge properly refused a request to charge that, as •a matter of undisputed or indisputable fact, the defect -was iobvious to this engineer.
Another exception brings under review a part of the -charge that, if it stood by itself, might mislead. The trial judge said: “Another allegation of negligence in the deceased is that he did not use the means at his command to •atop the train when he perceived the danger. The defendant’s .counsel put it, when he ought to have perceived the *665clanger; but it seems to me on this branch of the case that we must look at this action as of the time when he did perceive it.” It is true, in a sense, that a man is not to be blamed because he does not try to protect himself against a clanger that he does not perceive. This is so in all cases where the clanger is undiscoverable by due care, and even when the clanger is discoverable by due care, and is not discovered, the blame, strictly speaking, attaches not to the failure to protect, but to the failure to perceive. The trial judge may have meant only this. His language, however, was open to misconstruction. The jury might naturally have understood .him to direct their attention to the knowledge of danger that the engineer had, and to exclude from their consideration the knowledge of clanger that the engineer did not have, but which, ‘if he had been vigilant, he would have liad. A man situated as he was assumes the risk of danger that he perceives, or, in the exercise of due care, should perceive. This distinction between what is known and what ought to be known was the ground of decision in the recent case of Atha & Illingworth Co. v. Costello, 34 Vroom 27. In that case the charge limited the dangers of which an employe assumed the risk to those arising from facts known to him. This was held to be too narrow a statement of the rule. But any misconception that may have been occasioned by the language above quoted was corrected when the trial judge subsequently charged, in the language of the seventh request,' that if the engineer, by the exercise of the degree of care proper to the business in which he was engaged, could have seen that the switch was open (either from the target or from the opening in the rail) at a distance which would have enabled him to avoid a collision, the plaintiff could not recover.
It is well to say why the refusal of the eighth and ninth requests to charge, and of part of the tenth request, was proper. The judge was asked to instruct the jury that the plaintiff could not recover if the engineer’s failure to use the means at hand for stopping the train permitted the collision to occur with a violence that it would not otherwise *666have had. These requests assumed, as a standard, the shock of a collision that might occur if the engineer was careful, and asked the judge to tell the jury that if the engineer carelessly occasioned a surplus of shock he was contributor]ly negligent. Such an instruction would have been aside from the point of the case. The grievance complained of is death, not collision, and the exact question as to contributory negligence was not whether one impact is more violent than another, but whether the engineer’s carelessness" was in any degree productive of his own death. These requests were properly refused.
A further and more serious question was raised by the fifth request to charge, which asked for this instruction: “'That even if the switch target was insufficient, yet if, from his running so many years'past it while in. this condition, Mr. Durand knew, or should have known, of its defective condition, he is held in law to have assumed the risk of its insufficiency, and the defendant in that case is relieved from responsibility for it.”. The trial judge refused to charge as requested, and to this refusal an exception was taken, on which error has been assigned. In the opinion of a majority of the court this request was properly refused. I am unable to concur in this conclusion.
An employe assumes the ordinary risks incident to his employment, and also risks consequent upon special dangers known to him, or which he could have discovered by the use of due care. Comben v. Belleville Stone Co., 30 Vroom 226; Western Union Telegraph Co. v. McMullen, 29 Id. 155; Atha & Illingworth Co. v. Costello, 34 Id. 27. This rule applies to the case in hand, for although the engineer was the'servant not of the defendant but of the Central Eailroad Company, yet a contract gave the engineer the right to run over the New York and Long Branch railroad, and made the • defendant specifically liable for damages occasioned by failure of its roadway or appurtenances. The language of the request that is above quoted is elliptical. What is meant by “should have known?” The word “should” in this connection is a word of obligation. The opinion of the court *667concedes this. Of what kind of obligation? Is it social obligation, or moral obligation, or legal obligation? As the issue relates to legal right and legal duty, it is plain that the obligation which the word imports is legal obligation. What was the legal obligation that rested on the engineer? It was to use care. Eairly read, in the light of this obligation, the words “should have known” mean, should, by using due care, have known. No other possible meaning is suggested. It would puzzle ingenuity to find one. Thus understood, the request is a sound proposition, and was recognizable as such by the trial judge. This being so, it was the right of the defendant to have the request charged, if not in its very terms, at least in substance, accompanied, of course, if the trial judge should think fit, by any comment or explanation that might aid the comprehension of the jury. The request was met by a bare refusal. An examination of the charge shows that the instruction that was thus asked for and refused was nowhere in substance given. . Nor was the request open to the criticism that it culled out from the case a partial set of facts and asked for a deduction therefrom. This way of formulating requests is objectionable, because it dislocates a case by taking its elements out of their natural relation. It has been often disapproved. Consolidated Traction Co. v. Chenowith, 29 Vroom 416; Consolidated Traction Co. v. Haight, 30 Id. 577. Here, as the maintenance of a defective apparatus was the very breach of duty complained of, a legal proposition dealing with such defect was not partial, but went to the bottom of the case.
It is objected that the request does not define the degree of care that the engineer was bound to use. This is true. Is the request therefore erroneous? If, instead of reading, “should have known,” it had read, should, by using due care, have known, it would escape criticism. Yet by the .latter statement, no less than by the former, the degree of care is left undefined. Due care is merely the care that is due, be it much or little. How much is due, in a particular ease, is another thing. A general proposition, complete in itself, is not defective because it is not also a special proposition. *668The question as to the degree of care incumbent upon the engineer was a subordinate matter that might well receive separate consideration. The request, by the natural sense of its terms, embodies an undeniable primary proposition, namely, that if the engineer cither actually knew of the defect in the apparatus, or should have learned of it in the fulfillment of his legal obligation to be vigilant, he must-take the consequences.
This request bore upon an important phase of the defence of contributory negligence. Although the trial judge refused it, he by no means left the jury without instruction as to the subject of contributory negligence. Indeed, on this topic the charge was unusally full and explicit. The jury could not fail to receive from it a definite and correct impression as to the degree of care that the law exacts from the engineer of a locomotive. I find no warrant for the suggestion that the request, if it had been charged, might have misled the jury in this particular.
From these considerations I conclude that the refusal to grant the fifth request was error for which the judgment should be reversed.
For affirmance—The Ciiiee Justice, Yah Syokel, Poet, Bogert, Yredenburgi-i, Yoori-iees. 6.
For reversal—Ti-ie Chancellor, Dixon, Garretson, Hendrickson, Adams. 5.